DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.
The Preliminary Amendments filed on 04/08/2020 and 03/28/2020 have been entered.

Drawings
The drawings were received on 03/28/2020.  These drawings are acceptable.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022, 06/23/2021, 05/25/2020, 03/10/2020, 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in PEOPLE’S REPLIC OF CHINA on 12/14/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711346444.X, CN201711347406.7, CN201711347310.0, CN201711347407.1, CN201711347767.1, CN201711343642.1, and CN201711347408.6 applications as required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 states “wherein α is a convolution coefficient greater than 1, C, kH, kW, and M are values of four dimensions”.  The examiner recommends replacing the first comma with a semicolon to avoid confusion regarding the convolution coefficient greater than 1 (see Specification on p. 49, lines 39-40). For example, the convolution coefficient can be interpreted as greater than 1 and C. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 states “to compute the first complexity asα*C*kW*kH*M*N*W*C*H, wherein a is a convolution coefficient greater than 1, C, kH, kW, and M are values of four dimensions.” The examiner recommends inserting a space within “asα”, e.g., 
“as α*C*kW*kH*M*N*W*C*H” and replacing the first comma with a semicolon to avoid confusion regarding the convolution coefficient greater than 1 (see Specification on p. 49, lines 39-40). For example, the convolution coefficient can be interpreted as greater than 1 and C. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, U.S. Publication No. 2018/0181865 A1, in view of Brothers et al (hereinafter Brothers), U.S. Publication No. 2017/0011288 A1.
	Referring to claim 1, Adachi discloses a method for performing a neural network computation using an integrated circuit chip apparatus [Abstract, fig. 2], wherein the method comprises: 
determining a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determining a first data type for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and
performing the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose receiving an operation instruction;
parsing the operation instruction to obtain input data and weight data for a first computation; 
wherein the first data type is a floating point data type or a fixed point data type.
However, Brothers discloses receiving an operation instruction [paragraph 59, convolution macro instruction];
parsing the operation instruction to obtain input data and weight data for a first computation [paragraph 59, In general, the convolution macro instruction causes AAC arrays 106 to perform convolution and accumulate the results. In one example embodiment, control unit 102, in executing a convolution macro instruction, causes input data paths 104 to read a portion of the input data and the weights from memory units 110 and provide the input data and weights to AAC arrays 106; fig. 3];
wherein the first data type is a floating point data type or a fixed point data type [paragraph 124, floating point format or fixed point format for feature map (input data) and weights].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brothers in the invention of Adachi, to implement receiving an operation instruction; parsing the operation instruction to obtain input data and weight data for a first computation; wherein the first data type is a floating point data type or a fixed point data type, in order to allow for efficient processing while simplifying operations and increasing operating speed and/or throughput [Brothers, paragraph 28].
Referring to claims 11 and 19, taking claim 11 as exemplary, the modified Adachi discloses the method of claim 1, wherein the first computation is one of a bias computation [Adachi, paragraphs 67, 123], a fully connected computation, a GEMM computation, a GEMV computation, or an activation computation.
	Referring to claim 12, Adachi discloses an integrated circuit chip apparatus contigured to perform a neural network computation [Abstract, fig. 2], comprising:
a processing circuit [fig. 2] configured to:
determine a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determine a first data type for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and 
perform the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose an external interface configured to receive a first operation instruction; and 
parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation;
wherein the first data type is a floating point datatype or a fixed point data type.
However, Brothers discloses an external interface configured to receive a first operation instruction [paragraphs 59, 34, receiving convolution macro instruction from memory 112 (see interface of control unit 102 in fig. 2 from memory unit 112)]; and 
parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation [paragraph 59, In general, the convolution macro instruction causes AAC arrays 106 to perform convolution and accumulate the results. In one example embodiment, control unit 102, in executing a convolution macro instruction, causes input data paths 104 to read a portion of the input data and the weights from memory units 110 and provide the input data and weights to AAC arrays 106; fig. 3; paragraph 4];
wherein the first data type is a floating point datatype or a fixed point data type [paragraph 124, floating point format or fixed point format for feature map (input data) and weights].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Brothers in the invention of Adachi, to implement an external interface configured to receive a first operation instruction; and parse the first operation instruction to obtain a first computation to be performed at a layer of the neural network and corresponding input data and weight data for performing the first computation; wherein the first data type is a floating point datatype or a fixed point data type, in order to allow for efficient processing while simplifying operations and increasing operating speed and/or throughput [Brothers, paragraph 28].
Referring to claim 20, Adachi discloses a processing apparatus, comprising: 
a neural network computing apparatus configured to perform a neural network computation of a neural network [paragraph 1]; 
wherein the neural network computation apparatus is configured to: 
receive input data and weight data for performing a first computation [paragraph 26, input data and computing a weight]; 
determine a first complexity of the first computation according to the input data, the weight data, and characteristics of the first computation [paragraph 26, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight]; 
determine a first data type for the input data and the weight data in which the first computation is to be performed according to the first complexity [paragraphs 26, 154, 156, a data analysis unit configured to determine, based on a numerical distribution of terms formed by respective products of each vector element of input data to the integrated layer having a multivariate distribution and the weight, a data type of each vector element output; paragraphs 152, 154, perform a type determination and computation process…computed using input data XinDF, weight WDF, and bias bDF; The following describes the type determination and computation process in step S143 in FIG. 8B; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2” ]; and 
perform the first computation on the input data and the weight data in the first data type [paragraphs 152, 154; the data analysis unit 30 determines the i-th element xoutDFi as “type 2”, and the estimated confidence interval computation unit 20 performs the computation process using the distribution computation method in “type 2”].
Adachi does not explicitly disclose a general interconnection interface; and 
a general-purpose processing apparatus connected to the neural network computing apparatus via the general interconnection interface, 
wherein the first data type is a floating point data type or a fixed point data type.
However, Brothers discloses a general interconnection interface [paragraph 140, remote computer may be connected to the user's computer through any type of network, including a LAN or a WAN, or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)]; and 
a general-purpose processing apparatus [paragraph 140, remote computer] connected to the neural network computing apparatus [paragraphs 140, 142, user’s computer which is a means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks (see paragraph 5)] via the general interconnection interface [paragraph 140], 
wherein the first data type is a floating point data type or a fixed point data type [paragraph 124, floating point format or fixed point format for feature map (input data) and weights].
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to utilize the teachings of Brothers in the invention of Adachi, to implement a general interconnection interface; and a general-purpose processing apparatus connected to the neural network computing apparatus via the general interconnection interface, wherein the first data type is a floating point data type or a fixed point data type, in order to allow for efficient processing while simplifying operations and increasing operating speed and/or throughput [Brothers, paragraph 28].
Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, in view of Brothers, as applied to claims 1 and 12 above, and further in view of Grichnik et al (hereinafter Grichnik), U.S. Publication No. 2009/0112334 A1.
Referring to claims 3 and 14, taking claim 3 as exemplary, the modified Adachi does not explicitly disclose the method of claim 1, the method farther comprises: 
determining that the input data or the weight data are in a second data type different from the first data type; and
converting the input data or the weight data from the second data type into the first data type.
However, Grichnik discloses determining that the input data or the weight data are in a second data type different from the first data type [paragraph 75]; and
converting the input data or the weight data from the second data type into the first data type [paragraph 75, Further, processor 202 may convert data information of the individual neural nodes into fixed-point representation (step 608). For example, data (e.g., numbers) representing weights of connections between neural nodes, gains and offsets of activation functions of the neural nodes may be converted into fixed-point representation. Processor 202 may determine a fixed-point data type for each number to be converted (e.g., weight, gain, or offset, etc.) of each neural node].
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to utilize the teachings of Grichnik in the invention of the modified Adachi, to implement determining that the input data or the weight data are in a second data type different from the first data type; and converting the input data or the weight data from the second data type into the first data type, in order to avoid decreased performance and to provide a practical solution for real-time applications [Grichnik, paragraph 5].
Referring to claims 4 and 15, taking claim 4 as exemplary, the modified Adachi does not explicitly disclose the method of claim 3, wherein the first data type is the fixed point data type and the second data type is the floating point data [Grichnik, paragraphs 75, 5].

Allowable Subject Matter
Claims 2, 5-10, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the determining the first data type further comprises: comparing the first complexity with a preset threshold; if the first complexity is greater than the preset threshold, determining the first data type to be the fixed point data type; and if the first complexity is less than or equal to the preset threshold, determining the first data type to be the floating point data type, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a convolution computation, wherein the input data is convolution input data and the weight data is a convolution kernel, wherein the first complexity=α*C*kH*kW*M*N*W*C*H, wherein α is a convolution coefficient greater than 1; C, kH, kW, and M are values of four dimensions of the convolution kernel, and N, W, C, and H are values of four dimensions of the convolution input data, in combination with other recited limitations in claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-matrix computation, wherein the input data is a first matrix in the matrix-multiply-matrix computation and the weight data is a second matrix in the matrix-multiply-matrix computation, wherein the first complexity=β*F*G*E*F, wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the first matrix, and E and F are row and column values of the second matrix, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-vector computation, wherein the input data is a matrix in the matrix-multiply-vector computation, and the weight data is a vector in the matrix-multiply-vector computation, wherein the first complexity=β*F*G"*F,  wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the matrix, and F is a column value of the vector, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest where the processing circuit is configured to: compare the first complexity with a preset threshold; if the first complexity is greater than the preset threshold, determine the first data type to be the fixed point data type; and if the first complexity is less than or equal to the preset threshold, determine the first data type to be the floating point data type, in combination with other recited limitations in claim 13.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a convolution computation, wherein the input data is convolution input data, and the weight data is a convolution kernel, wherein the processing circuit is configured to compute the first complexity as α*C*kW*kH*M*N*W*C*H, wherein a is a convolution coefficient greater than 1; C, kH, kW, and M are values of four dimensions of the convolution kernel, and N, W, C, and H are values of four dimensions of the convolution input data, in combination with other recited limitations in claim 16.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-matrix computation, wherein the input data is a first matrix in the matrix-multiply-matrix computation, and the weight data is a second matrix in the matrix-multiply-matrix computation, wherein the processing circuit is configured to compute the first complexity as β*F*G*E*F, wherein B is a matrix coefficient greater than or equal to 1, F and G are row and column values of the first matrix, and E and F are row and column values of the second matrix, in combination with other recited limitations in claim 17.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first computation is a matrix-multiply-vector computation, wherein the input data is a matrix in the matrix-multiply-vector computation, and the weight data is a vector in the matrix-multiply-vector computation, wherein the processing circuit is configured to compute the first complexity as β*F*G*F, wherein β is a matrix coefficient greater than or equal to 1, F and G are row and column values of the matrix, and F is a column value of the vector, in combination with other recited limitations in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pimentel et al, U.S. Publication No. 2012/0226726 A1, discloses If the accuracy and stability does match the desired values (YES at 210), it is then determined if a fixed point or floating point representation is to be used to implement the DTM (212) [paragraph 44].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181